Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the housing" in line 1. There is insufficient antecedent basis for this limitation in the claim. Clarification/correction required. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al (US 2018/0062274 A1), hereinafter Madsen.
Madsen (Figures 1-3) teaches a system 100 comprising one or more antennas 208 to focus on one or more predetermined targets User 1/User 2/User 3; one or more millimeter wave transceivers coupled to the one or more antennas (para [0055]); and a processor 202 to control the one or more transceivers and one or more antennas in communication with the predetermined target using 5G protocols (para [0051]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen.
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor is coupled to fiber optics cable to communicate with a cloud-based radio access network (RAN) or a remote RAN.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the Madsen processor with fiber optics cable to provide optimum transfer of high frequency data.
5.	Claims 2, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Kordybach et al (US 2018/0035255 A1), hereinafter Kordybach.
Regarding claim 2, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention that the processor calibrates a radio link between a transceiver and a client device.
Kordybach (para [0041], [0042] and [0056]) teaches a system having a processor controlling the communication of antennas with predetermined targets using 5G, wherein the processor calibrates a radio link between a transceiver and a client device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Madsen such that the processor calibrates a radio link between a transceiver and a client device, as taught by Kordybach, doing so would ensure optimum communication between the system and the client device.
Regarding claim 11, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention a neural network coupled to a control plane, a management plane, or a data plane to optimize 5G parameters.
Kordybach (para [0025] and [0026]) teaches a system including a mobile telecommunications radio access network 1 or a neural network coupled to a control plane, a management plane, or a data plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madsen with a neural network coupled to a control plane, a management plane, or a data plane, as taught by Kordybach, doing so would optimize 5G parameters for optimum system performance.
Regarding claim 17, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention an edge processor to provide local edge processing for Internet-of-Things (LOT) sensors.
Kordybach (para [0035]) teaches a system comprising one or more sensors and matching sensor data which is equivalent to an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madsen with an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors, as taught by Kordybach, doing so would provide local edge processing.
Regarding claim 18, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention an edge learning machine that uses pre-trained models and modifies the pre- trained models for a selected task.

Kordybach (para [0105]) teaches a system comprising computer readable instructions/program code that may be pre-programmed into the apparatus which can be equivalent to an edge learning machine that uses pre-trained models and modifies the pre- trained models for a selected task.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madsen with an edge learning machine that uses pre-trained models and modifies the pre-trained models for a selected task, as taught by Kordybach, doing so would reduce model size without losing accuracy.
Regarding claim 19, Madsen teaches the claimed invention except explicitly mention a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.
Kordybach (para [0003]) teaches a system comprising a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Madsen with a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message, as taught by Kordybach, doing so would provide safety information to the driver or person in order to avoid potential accidents.
6.	Claims 4, 5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Lloyd et al (US 6,624,845 B2), hereinafter Lloyd.

Regarding claims 4 and 5, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention an edge neural network that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
Lloyd (col 2, lines 62-67) teaches a system comprising a remote surveillance system which is equivalent to an edge neural network or edge processor that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madsen with an edge neural network that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness, as taught by Lloyd, doing so would enable operation and/or communications pertaining to remote surveillance as a safety feature.
Regarding claim 7, as applied to claim 1, Madsen teaches the claimed invention except explicitly mention that the processor moves MEMS actuators or motors coupled to the antennas.
Lloyd (abstract, col 3 lines 5-7 and 19-31) teaches a system comprising a processor moving MEMs actuators or motors coupled to directional antennas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Madsen with a processor moving MEMs actuators or motors coupled to directional antennas, as taught by Lloyd, doing so would provide the system the capability to direct the beam towards a desired target for optimum communication.
Regarding claim 10, Madsen teaches the claimed invention except explicitly mention that processor focuses 5G signals to the target with iterative changes in orientations of the antennas.
Lloyd (abstract, col 3 lines 5-7 and 19-31) teaches a system comprising a processor moving MEMs actuators or motors coupled to directional antennas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move actuators or motors coupled to antennas to induce iterative changes in orientations of the antennas, as taught by Lloyd, doing so would allow the processor the capability to direct 5G signals to the desired target for optimum communication.
Regarding claim 12, Madsen teaches the claimed invention except explicitly mention one or more cameras and sensors to capture security information.
Lloyd (abstract) teaches one or more cameras 510 and sensors in the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Madsen with one or more cameras and sensors, as taught by Lloyd, doing so would provide the system with additional security information.
Regarding claim 14, Madsen teaches the claimed invention except explicitly mention a camera for individual identity identification.
Lloyd (abstract) teaches one or more cameras 510 in the housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Madsen with a camera, as taught by Lloyd, doing so would provide the system with additional individual identity information.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Nichols et al (US 2016/0226570 A1), hereinafter Nichols.
Madsen teaches the claimed invention except explicitly mention that each antenna is independently steerable.
Nichols (para [0070] and claim 32) teaches a system comprising a phased array antenna wherein each antenna is independently steerable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Madsen with each antenna being independently steerable, as taught by Nichols, doing so would increase the spatial diversity to overcome multipath interference or fading.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Ma et al (CN 109728850A), hereinafter Ma.
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention one or more Fresnel lenses.
Ma (para [0003]) teaches an antenna system comprising Fresnel lenses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Madsen with one or more Fresnel lenses, as taught by Ma, doing so would improve the signal to noise ratio of the received signal for optimum antenna performance.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of McDowell et al (US 2018/0045388 A1), hereinafter McDowell.
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components.
McDowell (abstract) teaches a system for upgrading and retrofitting existing streetlights.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the Madsen system with a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components, as taught by McDowell, doing so would enable cellular and wireless communications, such as 5G, to be upgraded to provide additional bandwidth.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Noone (WO 2016/156401 A1).
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor analyzes walking gaits and facial features for identity identification.
Noone (claim 7, page 26 line 13) teaches a smart city street lamp comprising a processor that analyzes walking gaits and facial features for identity identification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Madsen to be able to analyze walking gaits and facial features for identity identification, as taught by Noone, doing so would verify identity identification to provide safer roadways with warning messages to particular pedestrians crossing the street.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Arai et al (US 2018/0247505 A1), hereinafter Arai.
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor analyzes sound captured using a microphone to determine events in progress.
Arai teaches a surveillance system using 5G protocol (para [0041] and [0042]) comprising a processor performing sound analysis transmitted from a microphone (para [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Madsen’s system to be able to analyze sound captured using a microphone, as taught by Arai, doing so would enable monitoring of events in progress and sounding alarm as appropriate to alert of potential danger.
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Xu (CN 109635483A).
Madsen teaches the claimed invention, as applied to claim 1, except explicitly mention a cloud trained neural network whose network parameters are down-sampled and filter count reduced before transferring to the edge neural network.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors wirelessly coupled to a cloud trained neural network and an edge neural network to predict failure or maintenance issue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madsen to include a cloud trained neural network whose network parameters are down-sampled and filter count reduced before transferring to the edge neural network, as taught by Xu, doing so would generate the best predictive maintenance model.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 14 and 16 of U.S. Patent No. 11,189,922. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a system comprising one or more antennas to focus on one or more predetermined targets.  Comparison provided below:

Application 17/507,754
US Patent 11,189,922
1. A system, comprising: one or more antennas to focus on one or more predetermined targets; one or more transceivers coupled to the one or more antennas; and a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G protocols.
1. A system, comprising: one or more antennas to focus on one or more predetermined targets; one or more 5G or 6G transceivers coupled to the one or more antennas; and a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G or 6G protocols,
wherein the processor runs applications and services with local content and local access network conditions at a network edge, wherein applications and services are above a network layer and wherein the processor computes data proximal to the one or more predetermined targets to reduce latency.
2. The system of claim 1, wherein the processor calibrates a radio link between a transceiver and a client device.
2. The system of claim 1, wherein the processor calibrates a radio link between a transceiver and a client device comprising a wireless area network (WAN) operating with the 5G or 6G transceivers.
3. The system of claim 1, wherein the processor is coupled to fiber optics cable to communicate with a cloud-based radio access network (RAN) or a remote RAN.
3. The system of claim 1, comprising a private wireless network, wherein the processor is coupled to fiber optics cable to communicate with a cloud-based radio access network (RAN) or a remote RAN.
4. The system of claim 1, comprising an edge neural network that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
4. The system of claim 1, comprising an edge neural network that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
5. The system of claim 1, comprising an edge processor that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
5. The system of claim 1, comprising an edge processor that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness.
6. The system of claim 5, wherein the housing comprises a second moveable surface, each opposing surface has at least one antenna thereon.
6. The system of claim 5, wherein the housing comprises a second moveable surface, each opposing surface has at least one antenna thereon, comprising network slicing code, virtualization code or microservice code.
7. The system of claim 1, wherein the processor moves MEMS actuators or motors coupled to the antennas.
7. The system of claim 1, wherein the processor moves MEMS actuators or motors coupled to the antennas.
8. The system of claim 1, wherein each antenna is independently steerable.
8. The system of claim 1, wherein each antenna is independently steerable.
9. The system of claim 1, comprising 








one or more Fresnel lenses to improve signal to noise ratio (SNR).
17. A system comprising one or more antennas to focus on one or more predetermined targets; one or more 5G or 6G transceivers coupled to the one or more antennas; and a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G or 6G protocols,
one or more Fresnel lenses to improve signal to noise ratio (SNR).
10. The system of claim 1, wherein processor focuses 5G signals to the target with iterative changes in orientations of the antennas.
9. The system of claim 1, wherein processor focuses 5G signals to the target with iterative changes in orientations of the antennas.
11. The system of claim 1, comprising a neural network coupled to a control plane, a management plane, or a data plane to optimize 5G parameters.
10. The system of claim 1, comprising a neural network coupled to a control plane, a management plane, or a data plane to optimize 5G parameters.
12. The system of claim 1, comprising one or more cameras and sensors to capture security information.
11. The system of claim 1, comprising one or more cameras and sensors to capture security information.
14. The system of claim 1, comprising a camera for individual identity identification.
13. The system of claim 1, comprising a camera for individual identity identification.
15. The system of claim 1, wherein the processor analyzes walking gaits and facial features for identity identification.
14. The system of claim 1, wherein the processor analyzes walking gaits and facial features for identity identification.
17. The system of claim 1, comprising an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors.
16. The system of claim 1, comprising an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845